            Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 1 of 30




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------- x
 MICHAEL BERGAMASCHI; and                                     :
 FREDERICK ROBERSON; on behalf of                             :
 themselves and all others similarly situated,                :
                                                              :
                                Plaintiffs,                   :   Case No. 1:20-cv-02817
                                                              :
                   v.                                         :
                                                              :
 ANDREW M. CUOMO, Governor of New                             :
 York State, in his official capacity; and TINA               :
 M. STANFORD, Chairperson of the New York                     :
 State Board of Parole, in her official capacity;             :
                                                              :
                                Defendants.
                                                              :
------------------------------------------------------------- x

            MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’
     CROSS MOTION FOR SUMMARY JUDGMENT AND IN OPPOSITION TO THE
             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

                                                                  Philip Desgranges
                                                                  Corey Stoughton
                                                                  The Legal Aid Society
                                                                  199 Water Street
                                                                  New York, NY 10038
                                                                  212-577-3367

                                                                  Daniel R. Lambright
                                                                  Molly K. Biklen
                                                                  Christopher T. Dunn
                                                                  NEW YORK CIVIL LIBERTIES UNION
                                                                    FOUNDATION
                                                                  125 Broad Street, 19th Floor
                                                                  New York, New York 10004
                                                                  (212) 607-3300

                                                                  Attorneys for Plaintiffs
Dated: November 20, 2020
       New York, N.Y.
             Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 2 of 30




                                                   TABLE OF CONTENTS

PRELIMINARY STATEMENT .................................................................................................... 1

STATEMENT OF FACTS ............................................................................................................. 2

ARGUMENT .................................................................................................................................. 7

   I. The Undisputed Material Facts Demonstrate That the Existing Process Is Not Sufficient to
   Protect Plaintiffs’ Conditional Liberty Interest........................................................................... 7

       A. The Defendants’ Mandatory Detention Scheme Deprives the Plaintiffs of Their
       Conditional Liberty Interest, Inflicting Grievous Loss of a Valuable Interest. ...................... 9

       B. Mandatory Detention Unnecessarily Incarcerates People Who Defendants Themselves
       Have Determined Are Not a Risk to Public Safety............................................................... 10

       C. Mandatory Detention Destabilizes Peoples’ Lives in Ways Counterproductive to the
       Public’s Interest and Is Costly for Local Governments and Their Taxpayers. ..................... 16

   II. The Defendants Are Not Entitled to Summary Judgment Because the Facts Material to
   Their Arguments Are Disputed................................................................................................. 22

   III. This Suit Should Not Be Dismissed Against the Governor Because He Has Demonstrated
   Some Connection With the Enforcement of the Challenged Board Regulations. .................... 24

CONCLUSION ............................................................................................................................. 25




                                                                      i
              Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 3 of 30




                                                  TABLE OF AUTHORITIES


Cases ..................................................................................................................................... Page(s)


Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) ....................................................................7

Ex Parte Young, 209 U.S. 123 (1908) ...........................................................................................24

Faheem-El v. Klincar, 841 F.2d 712 (7th Cir. 1988) .....................................................9, 10, 11, 15

Fuentes v. Shevin, 407 U.S. 67 (1972) .....................................................................................14, 22

In re Dairy Mart Convenience Stores, Inc., 411 F.3d 367 (2d Cir. 2005) .....................................24

Kapps v. Wing, 283 F. Supp. 2d 866 (E.D.N.Y. 2003), aff'd in part, vacated in part on other
      grounds, 404 F.3d 105 (2d Cir. 2005) ...........................................................................8, 11

Kentucky Dep’t of Corr. v. Thompson, 490 U.S. 454 (1989) ..........................................................8

Mathews v. Eldridge, 424 U.S. 319 (1976)..........................................................................8, 16, 22

Mental Hygiene Legal Serv. v. Spitzer, No. 07 CIV. 2935(GEL), 2007 WL 4115936 (S.D.N.Y.
       Nov. 16, 2007) ...................................................................................................................19

Meza v. Livingston, 607 F.3d 392 (5th Cir. 2010) .........................................................................14

Morrissey v. Brewer, 408 U.S. 471 (1972) ......................................................................8, 9, 16, 19

ODonnell v. Harris Cty., Texas, 251 F. Supp. 3d 1052 (S.D. Tex. 2017) ”), aff'd as modified,
     ODonnell v. Harris Cty., 892 F.3d 147 (5th Cir. 2018).....................................................21

Schall v. Martin, 467 U.S. 253 (1984) ...........................................................................................16

United States v. Abuhamra, 389 F.3d 309 (2d Cir. 2004) .............................................................14

Velasco Lopez v. Decker, No. 19-2284-CV, 2020 WL 6278204 (2d Cir. Oct. 27, 2020) .............10

Williams v. Illinois, 399 U.S. 235 (1970) ......................................................................................22

Wolff v. McDonnell, 418 U.S. 539 (1974) .....................................................................................16

Statutes, Rules, and Regulations

CAL. PENAL CODE § 3000.08 (West 2017) ....................................................................................22

FED. R. CRIM. P. 32.1(a)(6) ............................................................................................................22



                                                                        ii
              Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 4 of 30




Fed. R. Civ. P. 56(a) ........................................................................................................................7

N.J. STAT. ANN. § 30:4-123.62(g) (West 2019).............................................................................22

37 PA. ADMIN. CODE § 71.3(10) (West 2020) ...............................................................................22

9 NYCRR § 8005.20(a) .................................................................................................................11

9 NYCRR § 8005.20(c)(4) .......................................................................................................11, 13

N.Y. Exec. Law § 259-i(3)(v)-(viii)...............................................................................................15

N.Y. Exec. Law § 259-i(3)(a)(i) ....................................................................................................20

N.Y. Exec. Law § 259-i(3)(b) ........................................................................................................20

Exec. Order 202, 202.76 ................................................................................................................24




                                                                     iii
          Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 5 of 30




                                PRELIMINARY STATEMENT

        Parole gives people an opportunity to regain their freedom and rebuild their lives among

family and community rather than serving their full sentences in prison. Over the last several years,

however, New York has increasingly cut this opportunity short by arresting people for technical

violations of parole rules. As rates of re-incarceration have ballooned, attention has turned to the

procedural drivers of New York’s bloated parole system and calls for reform have grown louder.

One of the most significant procedural defects in the parole process is a rule mandating the

automatic incarceration of every person subject to a warrant accusing them of a parole violation.

        The absurdity of this rule is established by the fact that the majority of people mandatorily

detained are eventually deemed by the Board of Parole not to be a threat to public safety. Those

individuals are then released back to the community, having suffered unnecessary harms such as

the loss of employment and government benefits, homelessness, the interruption of rehabilitative

programs, and an inability to care for family members, all of which are counter-productive to the

defendants’ interests in public safety and rehabilitation. The high rate of erroneous deprivations of

liberty is further confirmed by the defendants’ discretionary release this spring of hundreds of

people subjected to mandatory detention following a determination that they presented no risk to

public safety. This temporary experiment with due process revealed both the constitutional flaws

of the current system and the necessity of additional process to reduce unnecessary incarceration.

        These undisputed facts are dispositive of the pending cross-motions for summary judgment

as they belie the defendants’ claims about public safety and establish a significant threat to

important liberty interests that more than justifies the fiscal and administrative costs of a hearing

to protect those interests.




                                                 1
          Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 6 of 30




                                    STATEMENT OF FACTS

       New York sends more people back to prison for technical parole violations than every other

state except one.1 See Plaintiffs’ Counter Statement of Material Facts In Support of Plaintiff’s

Cross Motion for Summary Judgment (“Facts”) ¶ 56. In 2018, the last year for which New York’s

prison return data is publicly available, a total of 8,768 parolees were sent back to prison, 7,438

(85%) of whom were incarcerated for rule violations. Facts ¶ 57. The proportion of parolees

returned to prison for rule violations has significantly increased since the 1980s. See Facts ¶ 58.

Of the people who were released from prison to community supervision in 1985 and later returned

to prison within three years, 55% were reincarcerated because of a rule violation. Id. As of 2012,

82% of such individuals were reincarcerated merely because of a rule violation. See id.

       For people accused of violating parole in New York, re-incarceration begins long before

they even have a hearing to contest their charges. New York’s Board of Parole mandates jail for

every person scheduled for a final parole revocation hearing where the Board determines if the

alleged violations occurred. See Facts ¶¶ 76-77. Because the lives of people on parole are so highly

regulated, violations of parole can include a wide range of non-criminal activity. See Facts ¶¶ 60,

72. The Board of Parole requires that people released under its supervision follow a set of universal

parole conditions, like reporting to their parole officer, and in some cases special parole conditions




1
  When accounting for those sent back to prison to complete drug treatment programs, New York
sends more people back to prison for rule violations than every state in the country—sending
over 1,800 more people back to prison than the next highest state. See Probation and Parole in
the United States, 2016, U.S. Dept. of Justice Bureau of Justice Statistics (April 2018) at 22. The
U.S. Department of Justice’s Bureau of Justice Statistics released an updated probation and
parole report towards the close of discovery. It confirms that in 2018 New York continued to
send more people back to prison for technical parole violations than every other state except one
when excluding prison drug treatment programs, and that it leads the entire country when
accounting for those programs. See Probation and Parole in the United States, 2017-2018 (Aug.
2020), available at https://www.bjs.gov/content/pub/pdf/ppus1718.pdf


                                                  2
         Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 7 of 30




specific to each individual, such as a curfew or attendance in treatment programs. See Facts ¶ 60.

If parole officers believe that a parolee has violated these conditions in an “important respect,” a

term the regulations do not define, the senior parole officer may issue a parole warrant requiring

their incarceration in the local jail where the arrest took place. See Facts ¶¶ 65-67, 69. Many of

these warrants are issued for technical rule violations such as losing a job, or missing a counseling

session or substance abuse programming meeting. See Facts ¶ 72. In 2018, 67% of parole warrants

were for someone not being where they are supposed to be or for violating other rules of

supervision. Facts ¶ 73.

       In March 2020, before people were released from jail in response to the COVID pandemic,

the average daily population of alleged technical parole violators detained in New York City jails

was 738, and it was 947 in the jails throughout the rest of the state. Facts ¶ 59. Under the Board’s

mandatory detention regulations, each parolee for whom probable cause is established or who

waives their preliminary hearing must be detained pending their final revocation hearing without

any hearing on whether their detention is necessary. See Facts ¶ 76.

Mandatory Detention Destabilizes Peoples’ Lives, Undermines Their Rehabilitation, and Is
Counterproductive to Public Safety

       The Board’s mandatory detention regulations cause people on parole to languish in New

York City jails for months, and the overwhelming majority of those people harmed by mandatory

detention are Black and Latinx. In 2019, the average length of incarceration for parolees detained

in New York City jails for alleged technical parole violations was 63 days, and the average length

of incarceration for parolees detained for new arrests was 136 days. Facts ¶ 94. For both groups,

the overwhelming majority of those detained were Black or Latinx. See Facts ¶ 95 (89% of those

held on technical violation warrants and 91% of those held on warrants for new arrests were Black

or Latinx).



                                                 3
         Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 8 of 30




       Reincarceration for approximately two to four months pending a final hearing can have

enormously detrimental effects on the lives of parolees and their families. A period of

reincarceration can produce financial instability for individuals already attempting to scrape by.

Parolees lose jobs and crucial government benefits, reducing streams of income. See Facts ¶¶ 96-

97. When named plaintiff Frederick Roberson was incarcerated for technical parole violations

pending a final hearing, his disability-related Supplemental Security Income (SSI) benefits were

suspended. See Facts ¶ 98. During the time that it took to reapply, the benefits remained suspended

and he lost his income for three months, causing his family to fall three months behind on their

mortgage payments. See Facts ¶¶ 98, 100. When putative class member Samuel Murphy was

incarcerated twice this year pending a final hearing on technical parole violations, both his

disability-related SSI and Supplemental Nutrition Assistance Program (SNAP) benefits were

automatically suspended. See Facts ¶ 99. Between the time he spent incarcerated and time spent

reapplying for these benefits, he lost six months of income. See id. Without his SNAP benefits,

Mr. Murphy has had to rely on friends and the hotel for the homeless where he is staying for food.

See Facts ¶ 100.

       Reincarceration interferes with the ability of parolees to maintain stable housing,

potentially causing homelessness. See Facts ¶ 101. For already homeless parolees, reincarceration

can cause them to lose a placement in a shelter. See Facts ¶ 102. Parolees who are completing

outpatient alcohol treatment, drug treatment, domestic violence treatment, and other programs

have their participation in those programs interrupted for their period of reincarceration, see Facts

¶ 103, undermining the rehabilitative impact of these programs. Declaration of David Muhammad

Decl. (“Muhammad Decl.”) ¶29. For example, mandatory detention interrupted Mr. Murphy’s




                                                 4
            Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 9 of 30




ability to attend his treatment-focused programs, including Narcotics and Alcoholics Anonymous.

See Facts ¶ 104.

          Reincarceration can also be emotionally damaging to parolees and their family members.

Parolees are ripped from their family members and loved ones who often rely on them for support.

See Facts ¶ 105. Mr. Roberson, for example, was unable to care for his son and grandchild while

he was reincarcerated on a technical violation. Facts ¶ 106. He could not assist with their medical

needs, nor could he provide support to his ailing father who was recently diagnosed with cancer.

Facts ¶ 107

          Incarceration’s resulting homelessness, unemployment, and the interruption of treatment

programming has a negative effect on public safety, see Facts ¶ 108, including possible “increased

crime rates.” Muhammad Expert Report at 9 (attached as Ex. 1 to the Muhammad Decl.). By

unnecessarily destabilizing the lives of parolees who can safely be released pending their final

hearing, the defendants’ mandatory detention scheme is counterproductive to public safety and the

rehabilitation of people on parole. Muhammad Expert Report at 9 (attached as Ex. 1 to Muhammad

Decl.).

Mandatory Detention Leads to the Erroneous Detention of People Who Could Be Released

          The Board’s only interest in mandatory detention is in maintaining public safety. See Facts

¶ 74. But for two reasons, it is clear that many people who can be safely released back into the

community are unnecessarily detained. First, once they do receive a hearing before an

administrative law judge (ALJ) that addresses their risk to public safety, the vast majority of people

detained on parole violations are released. See Facts ¶ 86-89. An ALJ who sustains a parole

violation at the final hearing must revoke the person’s parole. See Facts ¶ 78. The ALJ then orders

a response ranging from incarceration in prison or placement in a drug treatment program to release




                                                   5
         Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 10 of 30




back to community supervision. See Facts ¶ 79. After revoking someone’s parole, the ALJ can

only release the person back to community supervision if the ALJ “find[s]s . . . that restoration to

supervision would not have an adverse effect on public safety.” See Facts ¶ 80 (emphasis added).

        The majority of parolees detained on parole warrants in New York City are released back

to community supervision at their final hearing. See Facts ¶¶ 86-89. Based on data produced by

the defendants for March 1, 2019 and February 29, 2020, 71% of final revocation hearings in New

York City with technical parole violation warrants resulted in the person being released to the

community. See Facts ¶ 87. During that same period, 55% of final revocation hearings in New

York City with warrants for new arrests resulted in the person being released to the community.

See Facts ¶ 86. The rates remain similarly high when looking at the 2019 calendar year. In 2019,

64% of parolees accused of a technical parole violations were released after their final hearing.

See Facts ¶ 88. For those detained on a parole warrant based on new arrests, 55% were released

from jail after their final hearing. See Facts ¶ 89.

        Second, the defendants’ discretionary release of alleged technical parole violators during

the COVID pandemic also shows that many detained parolees are unnecessarily detained and can

be safely released back into the community. In March 2020, in order to reduce the spread of

COVID-19 in correctional facilities, Governor Cuomo directed DOCCS to review for release all

parolees incarcerated on technical violation warrant. See Facts ¶ 90. The overarching requirement

for discretionary release was whether parolees posed an undue risk to public safety such that they

could be released back into the community. See Facts ¶ 91. After conducting this review, DOCCS

determined that 760 out of 1534 parolees statewide (49.5%) did not pose an undue risk to public

safety and were released back into the community. See Facts ¶ 92. In New York City, DOCCS




                                                   6
          Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 11 of 30




estimated that 400 of the 600 alleged technical parole violators (66%) in mandatory detention

could be released because they did not pose an undue risk to public safety. See Facts ¶ 93.

                                           ARGUMENT

         Named plaintiff Frederick Roberson and the putative class (collectively “plaintiffs”) are

entitled to judgment as a matter of law because the undisputed facts establish that the Board’s

mandatory detention regulations requiring that every person scheduled for a final parole revocation

hearing be detained pending that hearing without any opportunity to be heard violates due process.2

To obtain summary judgment, the plaintiffs must establish that “there is no genuine dispute as to

any material fact and [that the plaintiffs’ are] entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). Facts are material if they “might affect the outcome of the suit under the governing law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Drawing on undisputed facts, the risk

of erroneous deprivation of the plaintiffs’ important liberty interests resulting from the Board’s

mandatory detention rule plainly outweighs any fiscal and administrative burden of holding

hearings, especially taking into account the public savings that would result from reduced

incarceration, and that such hearings better serve the State’s interest in public safety. The

defendants’ motion, on the other hand, must be denied because they misapply the law and primarily

rely on disputed facts in their arguments about both public safety and administrative cost.

    I.   THE UNDISPUTED MATERIAL FACTS DEMONSTRATE THAT THE
         EXISTING PROCESS IS NOT SUFFICIENT TO PROTECT PLAINTIFFS’
         CONDITIONAL LIBERTY INTEREST.

         When interests within the meaning of due process are at stake, the principle that people

have the “right to be heard before being condemned to suffer grievous loss of any kind . . . is a

principle basic to our society.” Mathews v. Eldridge, 424 U.S. 319, 333 (1976) (citation and


2
 Named plaintiff Michael Bergamaschi passed away on August 5. See Suggestion of Death
(ECF No. 56).


                                                  7
         Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 12 of 30




internal quotation marks omitted). Courts examine due process challenges in two steps: asking

first, whether plaintiffs have a liberty or property interest, and second, whether the procedures that

exist to protect their interest are constitutionally sufficient. Kentucky Dep’t of Corr. v. Thompson,

490 U.S. 454, 460 (1989); Kapps v. Wing, 404 F.3d 105, 112 (2d Cir. 2005). Here, the Supreme

Court has already resolved the first question by recognizing that the conditional liberty interest of

people on parole is a “liberty interest” within the meaning of due process. Morrissey v. Brewer,

408 U.S. 471, 484 (1972). As for the second question, the Supreme Court in Mathews v. Eldridge

provides the framework for determining whether existing procedures are constitutionally sufficient

and what, if any, additional process is due. Mathews, 424 U.S. at 335.

        Under Mathews, due process requires weighing three factors: “First, the private interest

that will be affected by the official action; second, the risk of an erroneous deprivation of such

interest through the procedures used, and the probable value, if any, of additional or substitute

procedural safeguards; and finally, the Government's interest, including the function involved and

the fiscal and administrative burdens that the additional or substitute procedural requirement would

entail.” Id. Each factor weighs in favor of finding that the defendants’ mandatory detention scheme

violates due process: the plaintiffs’ conditional liberty interest is valuable and losing it constitutes

a grievous loss; by not affording people on parole an opportunity to be heard, the defendants’

mandatory detention scheme empirically results in a high rate of erroneous detentions, and a

release hearing would reduce that rate; and, finally, the public’s interest in public safety and

successful rehabilitation of parolees is not served by mandatory detention and in fact is harmed by

it, and a release hearing would significantly reduce the public’s fiscal burdens.




                                                   8
         Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 13 of 30




       A. The Defendants’ Mandatory Detention Scheme Deprives the Plaintiffs of Their
          Conditional Liberty Interest, Inflicting Grievous Loss of a Valuable Interest.

       It is undisputed that the defendants’ mandatory detention scheme deprives people on parole

of their conditional liberty interest pending their final parole revocation hearing. The defendants

concede that the private interest affected by mandatory detention in the parole revocation process

is the conditional liberty interest of people on parole. See Defs.’ Mem. of Law at 22 (ECF No. 62)

(citing Morrissey); see also Faheem-El v. Klincar, 841 F.2d 712, 724 (7th Cir. 1988) (“During the

period pending their final parole revocation hearing, before it is conclusively established whether

a condition of parole has been violated, parolees are detained. In other words, the liberty interest

is impaired before wrongdoing has been demonstrated.”). The Supreme Court has already

determined that this conditional liberty is “valuable.” Morrissey, 408 U.S. at 482. As the Supreme

Court explained, the “liberty of a parolee enables him to do a wide range of things open to persons

who have never been convicted of any crime. . . . [s]ubject to the conditions of his parole, he can

be gainfully employed and is free to be with family and friends and to form the other enduring

attachments of normal life.” Id. It continued, “the liberty of a parolee, although indeterminate,

includes many of the core values of unqualified liberty and its termination inflicts a ‘grievous loss’

on the parolee and often on others.” Id. (internal citation omitted).

       There is also no genuine dispute that mandatory detention creates a substantial disruption

to people’s lives and livelihoods. Mandatory detention can cause people to lose their housing and

their jobs. Timothy O’Brien Dep. 162:20-163:4 (attached as Ex. J. to the Declaration of Philip

Desgranges (“Desgranges Decl.”). For people on parole who are unable to work because of a

disability, mandatory detention deprives them of their SSI disability-related income and their

SNAP benefits for at least a month after their release. Declaration of Frederick Roberson

(“Roberson Decl.”) ¶ 7; Declaration of Samuel Murphy (“Murphy Decl.”) ¶ 16. Mandatory



                                                  9
         Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 14 of 30




detention also prevents people alleged to have violated their parole from being with and caring for

their family. Roberson Decl. ¶ 9. For example, Mr. Roberson was separated from his wife and

children for two months, and he lost three months of his SSI disability income causing his family

to fall three months’ behind on their mortgage payments and their utility bills. Roberson Decl. ¶¶

7, 9. The defendants minimize the value of a parolee’s liberty interest by stressing its conditional

nature, see Defs.’ Mem. of Law at 22, but Morrissey and the undisputed facts, see Facts ¶¶ 96-

107, all establish the “grievous loss” parolees face from mandatory detention.

       B. Mandatory Detention Unnecessarily Incarcerates People Who Defendants
          Themselves Have Determined Are Not a Risk to Public Safety.

       It is undisputed that the Board’s only interest in mandatory detention is maintaining public

safety. O’Brien Dep. 35:3-35:22. As a result, people who can be safely released into the

community but instead are jailed for months as they wait for their final parole revocation hearing

are subjected to “inappropriate detention.” See Faheem-El, 841 F.2d at 725. That is, the Board

does not have an interest in detaining people whose release would not negatively impact public

safety. See Velasco Lopez v. Decker, No. 19-2284-CV, 2020 WL 6278204, at *10 (2d Cir. Oct. 27,

2020) (finding that the government has no interest in detaining a noncitizen during removal

proceedings “who it cannot show to be [] a danger to his community”). That the Board

inappropriately detains people who could be safely released to the community pending their final

hearing is demonstrated by (i) the Board’s ultimate release of large numbers of people who are

deemed not to be a threat to public safety at their final hearing; and (ii) the Board’s review of

alleged technical parole violators during the COVID-19 pandemic resulting in the release of

hundreds of incarcerated people on the basis that they were not a threat to public safety.

       First, that the majority of individuals charged with parole violations are released at the final

revocation hearing is evidence of a substantial risk of erroneous deprivation under the defendants’



                                                 10
         Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 15 of 30




mandatory detention scheme. See Faheem-El, 841 F.2d at 725-26 (explaining that the “errors”

resulting from Illinois’ mandatory detention of people accused of violating parole fall into two

categories: people who were found to have violated parole and yet were continued on parole, and

people who were found to have not violated parole). Parolees who are released at their final hearing

back to community supervision are released either because there was no finding of a violation, see

9 NYCRR § 8005.20(a), or because the Board sustained a violation but determined that releasing

the person back to community supervision “would not have an adverse effect on public safety.”

See 9 NYCRR § 8005.20(c)(4).

       Years of undisputed data from the defendants and the Mayor’s Office of Criminal Justice

(MOCJ) document the high error rate from the Board’s use of mandatory detention. See Kapps v.

Wing, 283 F. Supp. 2d 866, 876 (E.D.N.Y. 2003) (finding erroneous deprivation where, inter alia,

initial benefit determinations were overturned in 55.3% of cases that went to a fair hearing), aff'd

in part, vacated in part on other grounds, 404 F.3d 105 (2d Cir. 2005). In 2017, after the Board

detained them for an average of 57 days in NYC jails, 38% of people accused of technical

violations were released after their final hearing. See Mayor’s Office of Criminal Justice’s 2018

Report at 4 (attached as Ex. C to the Barber Decl.). For those whom the Board detained on a parole

warrant based on new arrests, 56% were released from jail after their final hearing after an average

of 99 days on misdemeanor charges or 169 days on felony charges. See Mayor’s Office of Criminal

Justice’s 2018 Report at 4 (attached as Ex. C to the Barber Decl.).

       While data for 2018 is not available, data produced by the defendants show that the high

error rates have increased with time. From March 1, 2019 to February 29, 2020, 71% of final

revocation hearings in New York City with technical parole violation warrants and 55% of

hearings with warrants for new arrests resulted in the person being released to the community. See




                                                11
         Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 16 of 30




Barber Decl. ¶ 7 (citing DOCCS data produced in discovery). MOCJ data released for the 2019

calendar year further confirms these escalating error rates. After the Board detained them for an

average of 64 days in NYC jails, 64% of parolees accused of a technical parole violation in 2019

were released after their final hearing. See Mayor’s Office of Criminal Justice’s 2020 Report at 3

(attached as Ex. B to the Barber Decl.). For those whom the Board detained on a parole warrant

based on new arrests, after an average of 136 days in jail, 55% were released after their final

hearing. See id at 4. According to the plaintiffs’ expert, this “non-custody determination rate is

unheard of in other states and suggests a fundamental flaw in the New York State system” and

indicates that the majority of parolees “are not public safety risks and should be released pending

their final hearings.” Muhammad Expert Report at 10 (attached as Ex. 1 to Muhammad Decl.)

       Although the majority of these parolees charged with technical violations or new arrests

were released back to community supervision after a violation was sustained, they were still

subjected to the “perverse” practice of being deprived of more liberty before they were adjudicated

than after the charges against them were sustained. Mental Hygiene Legal Serv. v. Spitzer, No. 07

CIV. 2935(GEL), 2007 WL 4115936, at *14 (S.D.N.Y. Nov. 16, 2007) (observing that the

detention of a person pending a civil commitment trial is “perverse” because he will “be deprived

of more liberty before he is adjudicated in need of treatment, . . . than New York seeks to impose

after he is shown by clear and convincing evidence to need treatment”). Here, their detention is

even more perverse because these parolees are jailed ostensibly for public safety reasons for

months until their final hearing only for the Board to decide at that hearing that their release would

not have an adverse effect on public safety.3 See 9 NYCRR § 8005.20(c)(4).



3
  Mr. O’Brien’s declaration further illustrates how perverse this is. Mr. O’Brien states that the
Board’s decision to return a parolee to prison where there is a sustained parole violation indicates
that the Board deemed the violation “sufficiently serious to warrant incarceration.” O’Brien


                                                 12
         Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 17 of 30




       Second, the undisputed facts show that defendants’ discretionary release of alleged

technical parole violators during the COVID-19 pandemic resulted in the release of hundreds of

people whom the Board determined did not pose an undue risk to public safety. In response to

Governor Cuomo’s March 2020 directive that the Board identify for release alleged technical

parole violators jailed during the pandemic, the Board deployed a new discretionary release review

process that focused on whether qualifying individuals presented “an undue risk to public safety.”

Annucci Decl. ¶ 4 (attached as Ex. A to Desgranges Decl.); Annucci Mem. (attached as Ex. 2. to

the Annucci Decl.); see also DOCCS COVID-19 Report, “Releases,” (Ex. F of the Desgranges

Decl.). The Board reviewed the cases of 1,534 alleged technical parole violators detained in jails

across the state, including 600 detained in NYC jails. Annucci Decl. ¶ 6 (attached as Ex. A to

Desgranges Decl.). Based on the Board’s own public safety criteria, it determined that nearly half

of the statewide technical parolee population could be released from jail because they did not pose

an undue risk to public safety, and approximately 66% of the alleged technical parole violators in

New York City.4 See id.; Annucci Mem. (attached as Ex. 2. to the Annucci Decl.); see also DOCCS

COVID-19 Report, “Releases,” (Ex. F of the Desgranges Decl.).

       Both the large numbers of people who are ultimately released after their final hearing and

this discretionary review process demonstrate that, even if the facts the defendants proffer about

the Board’s consideration of public safety risk during the parole warrant process were undisputed

(which they are not), that process is not sufficient to meet due process. See Defs.’ Mem. of Law at



Decl. ¶ 10. Conversely, this would mean that in 2019 the majority of parolees were detained on a
parole warrant in NYC jails for months before the Board determined that their sustained
violations were not sufficiently serious for such incarceration.
4
  According to MOCJ’s own data, 379 people who were detained on parole violations had their
warrants lifted due to the Governor’s release COVID-19 protocol between March 16, 2020 and
April 30, 2020. See “NYC Criminal Justice System: COVID-19 Impact,” MOCJ, available at
https://criminaljustice.cityofnewyork.us/covid-19-impact/.


                                                13
         Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 18 of 30




10 (stating that “procedures that are in place when deciding whether to issue a parole violation

warrant” affords parolees informal procedural guarantees). Whatever its precise contours, that one-

sided, informal process is empirically ineffective at preventing the unnecessary incarceration of

people who are ultimately deemed by the defendants themselves not to be a risk to public safety.

This comes as no surprise, as courts have often found that “human error will inevitably occur” in

similar one-sided review processes. See, e.g., Meza v. Livingston, 607 F.3d 392, 423 (5th Cir.

2010) (finding that the Texas parole board’s system for imposing sex offender conditions on

parolees who were not convicted of a sex offense carries a “high risk” of error because the

decisions are based on the review of a packet of information presented to the Board and “the

parolee has no opportunity to correct false information or provide an explanation for any adverse

information”); United States v. Abuhamra, 389 F.3d 309, 322, 328 (2d Cir. 2004) (rejecting ex

parte process in post-verdict bail application). As the Supreme Court explained, “when a person

has an opportunity to speak up in his own defense, and when the State must listen to what he has

to say, substantively unfair and simply mistaken deprivations . . . can be prevented. . . fairness can

rarely be obtained by secret, one-sided determination of facts decisive of rights.” Fuentes v. Shevin,

407 U.S. 67, 81 (1972) (citation and internal quotation marks omitted).

       The defendants claim that their mandatory detention scheme produces few errors because,

for the few parolees who had a preliminary hearing at which probable cause was found, the

majority of those had a charge sustained at their final hearing. Defs.’ Mem. of Law at 12, 20. But

whether preliminary hearings effectively determine the existence of probable cause of a parole

violation is irrelevant. As the Seventh Circuit explained and common sense confirms, there is a

“substantial difference between the determination that there is probable cause to believe a

condition of parole has been violated (the issue at the preliminary revocation hearing) and a




                                                 14
         Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 19 of 30




determination that an individual should be detained pending his or her final revocation hearing.”

Faheem-El, 841 F.2d at 726. The preliminary hearing is an insufficient safeguard because public

safety is not considered there. See N.Y. Exec. Law § 259-i(3)(v)-(viii) (explaining that the only

consideration at the preliminary hearing is whether “there is probable cause to believe that [person]

has violated one or more conditions of his or her release in an important respect.”). Thus, while

defendants’ facts on this point are undisputed, they are immaterial.

       A release suitability hearing is required to mitigate the risk of detaining people who do not

pose a public safety risk. Consistent with well-established law and even accounting for the

conditional nature of the plaintiffs’ liberty interest, due process requires the following additional

safeguards: (1) a prompt hearing where the people detained on a parole warrant have an

opportunity to be heard on their suitability for release and to rebut the Board’s justifications for

detention; (2) notice of when the Board will conduct this hearing and the reasons supporting the

Board’s request for detention; (3) a neutral decision-maker, such as someone from the Board not

involved in the decision to arrest and detain the parolee; 5 and (4) if detention is required, an

explanation as to why and the evidence relied on, either on the record or in writing. See, e.g.,

Morrissey, 408 U.S. at 486-87, 489 (requiring similar protections at the preliminary and final

hearings to ensure that the parole violation will be based on verified facts and an informed use of

discretion); Wolff v. McDonnell, 418 U.S. 539, 565 (1974) (requiring written decision-making for

prisoners because it “helps to assure that administrators, faced with possible scrutiny by state

officials and the public, and perhaps even the courts, where fundamental constitutional rights may

have been abridged, will act fairly”). These requirements of notice, an opportunity to be heard in



5
 Notably, the Board says that it would be improper for non-lawyers to make custody decisions,
see Defs.’ Mem. of Law at 13, yet that’s what is routinely done now in the defendants’ purported
pre-warrant review process.


                                                 15
         Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 20 of 30




a meaningful time and manner, and reasoned decision-making protect “against erroneous and

unnecessary deprivations of liberty.” Schall v. Martin, 467 U.S. 253, 274 (1984). They are

therefore immensely valuable to preventing the inappropriate detention of people on parole. The

high release rates at final revocation hearings in New York City further prove the value that

hearings have in finding people who can be safely released to the community.

       C. Mandatory Detention Destabilizes Peoples’ Lives in Ways Counterproductive to
          the Public’s Interest and Is Costly for Local Governments and Their Taxpayers.

       As the Supreme Court explained in Mathews, [i]n striking the appropriate due process

balance the final factor to be assessed is the public interest,” including “the administrative burden

and other societal costs” associated with the additional process. Mathews, 424 U.S. at 347-48. The

final Mathews factor accounts for the “Government’s interest, and hence that of the public, in

conserving scarce fiscal and administrative resources.” Id. While the defendants claim that only

the State government’s interest can be considered, they cite no authority that supports narrowing

the “public” to the State government. See Defs.’ Mem. of Law at 17-18. Indeed, when weighing

the final Mathews factor, the Second Circuit recently considered the financial burdens on taxpayers

derived from the federal government’s detention of noncitizens who could be safely released

pending their removal proceedings. Velasco Lopez, 2020 WL 6278204, at *8 n. 11. Mandatory

detention is counterproductive to the public’s interests in: (i) public safety; (ii) the successful

rehabilitation of parolees; and (iii) preserving scarce resources.

       Defendants do not dispute that mandatory detention can result in unemployment,

homelessness, and interruptions in anti-violence or similar treatment-focused programming.

O’Brien Dep. 162:20-163:4. It is also undisputed that homelessness, unemployment, and the

interruption of anti-violence programming have a negative effect on public safety. O’Brien Dep.

128:10-15. As the plaintiffs’ expert explained, unnecessary incarceration can “destabilize families,



                                                 16
         Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 21 of 30




disrupt employment, contribute to homelessness, and can lead to increased crime rates.”

Muhammad Expert Report at 9 (attached as Ex. 1 to the Muhammad Decl.). As a result,

“[i]ncarcerating people who do not pose a genuine risk to public safety, whether accused of a

technical violation or a new arrest, will likely negatively impact public safety.” Id. (emphasis in

original). For this reason, the defendants are mistaken in arguing that there is no probable value to

society in releasing alleged parole violators.6 See Defs.’ Mem. of Law at 21-22. As the Second

Circuit explained, the government has a “paramount” interest in “minimizing the enormous impact

of incarceration in cases where it serves no purpose.” Velasco Lopez, 2020 WL 6278204, at *8

(describing how incarceration “separates families and removes from the community breadwinners,

caregivers, parents, siblings and employees.”).

       Defendants argue that mandatory detention protects public safety but, even taking their

facts as true, those facts do not establish the point. First, defendants offer evidence of the Board’s

intent behind its mandatory detention regulations, but that intent does nothing to refute the

undisputed empirical evidence that mandatory detention is counterproductive to public safety

because it detains people who are ultimately deemed not to be a public safety risk at their final

revocation hearing.7



6
  The defendants’ reliance on a meta-analysis cited in the plaintiffs’ expert report is misplaced.
Defs’ Mem. of Law at 21. As the plaintiffs’ expert explains, incarceration can destabilize
people’s lives and, as a result, if non-carceral options are as effective as carceral options in
reducing recidivism then non-carceral options are better for society because they don’t have the
same destabilizing effect. Muhammad Decl. ¶31-32. The Board’s own deposition testimony
admits as much, that detention can result in people losing their jobs, their housing, and can
interrupt their treatment-focused programming. O’Brien Dep. 162:20-163:4.
7
  The regulatory history on which the defendants rely to explain the State’s intent is irrelevant
not only because the question of intent is irrelevant, but also because it is not the history of the
mandatory detention regulations at issue. See Ex. 1 to Defs.’ Mem. of Law at 42-43. Instead, the
State relies on the regulatory history of regulations issued eight years after the Board began its
mandatory detention scheme and those regulations simply identify the parole officers permitted
to issue warrants. See id.


                                                  17
         Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 22 of 30




        Second, defendants claim that data about parole recidivism establish that mandatory

detention is necessary for public safety. But this argument conflates violating parole conditions

with public safety risk. See Muhammad Decl. ¶ 26. The recidivism chart on which the defendants

rely, see Defs.’ Mem. of Law at 11, includes parole revocations for technical violations.8 O’Brien

Dep. 141:18-142:10. The defendants do not point to any facts showing that failure to adhere to a

long list of supervision rules equates to a risk for public safety, and, indeed, the large number of

people released after their technical violations are sustained makes clear that it does not. Further,

the Board’s recent discretionary review process underscores the hundreds of parolees detained on

technical violation warrants who could be safely released prior to their revocation hearings because

they did not pose an undue risk to public safety. See Annucci Decl. ¶ 6 (attached as Ex. A to

Desgranges Decl.).

        Finally, defendants argue that consideration of public safety in the pre-warrant review

process a fortiori establishes that detained parolees are public safety risks, but that assertion is not

supported by the facts. Notwithstanding defendants’ characterizations, the pre-warrant review

process does not require a level of risk to proceed with issuing a parole warrant. O’Brien Dep.

50:5-9. While the Board claims that the “alleged violative behavior” is the most important factor

for assessing risk in the revocation process, it has no tool or criteria for assessing implications of

that behavior on public safety, balancing this factor against the many relevant factors, or ensuring




8
  The defendants make false data conclusions based on this recidivism chart. The chart includes
final hearing decisions for 10,592 parolees who received a total of 16,260 revocations, meaning
the total revocation number may double or even triple count parolees who had multiple
revocations. See O’Brien Dep 133:14-134:3. As a result, the Board’s claim that 7 out of 10
parolees released in 2016 had their parole revoked from 2016-19 is false because the 23,275
parolees released are compared to the 16,260 revocations during that three-year period, rather
than the number of parolees with revocations. See Recidivism Chart (attached as Ex. A to the
O’Brien Decl.).


                                                  18
         Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 23 of 30




that overly generalized notions of risk do not drive the decision. O’Brien Dep. 60:20 – 62:5. See

Mental Hygiene Legal Serv., 2007 WL 4115936 at *12 (rejecting generalized notions of danger as

insufficient to deny someone release pending a merits hearing). As a result, it is undisputed that

Board officials issue warrants for people who are ultimately released at their final hearing because

they do not pose any real risk to public safety.

       Beyond the question of public safety, mandatory detention does not advance, and likely

hampers, the public’s interest in the successful rehabilitation of parolees. As the Supreme Court

explained, “[s]ociety has a stake in whatever may be the chance of restoring [a parolee] to normal

and useful life within the law.” Morrissey, 408 U.S. at 484. By unnecessarily destabilizing the

lives of parolees who can be safely released pending their final hearing, mandatory detention is

“counterproductive to the goal of rehabilitation.” Muhammad Expert Report at 9 (attached as Ex.

1 to Muhammad Decl.); see also O’Brien Dep. 120:25-126:18; 162:20-163:4 (admitting that the

incarceration of parolees can result in unemployment, homelessness, and interrupted

programming).

       Finally, the defendants’ claim that an additional hearing will impose administrative and

financial costs ignores the significant costs of incarceration and the substantial savings to the

public that release pending a final hearing would provide, savings which—even taking all of

defendants’ facts as true—dwarf the costs of adding a hearing. Although the State does not carry

the cost of incarceration on its budget, see Desgranges Decl., Ex. G, 2009-10 Budget Gap Closing

Plan, the public—through local governments and the taxpayers that fund them—still bear the

enormous fiscal costs from incarcerating alleged parole violators. See id.; N.Y. Exec. Law § 259-

i(3)(a)(i), (b) (requiring local governments to house alleged parole violators in their jails). As




                                                   19
         Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 24 of 30




Governor Cuomo recognized, “[t]he enormous burden of unfunded [] mandates is breaking the

backs of taxpayers, counties and municipalities across the state.” See Desgranges Decl., Ex. H.

       It is also undisputed that, in 2019, the annual cost for incarcerating a person in New York

City jails was $337,524. See Barber Decl. ¶ 10 (citing the NYC Comptroller’s Report). The cost

of incarcerating the 1,535 people who, on average, are detained on parole warrants in NYC jails

in 2019 was $518,099,340 (including $222,765,840 for alleged technical parole violators and

$295,333,500 for parolees with new arrests). See Barber Decl. ¶ 10(a)(b). If release hearings were

to reduce the detained parolee population by 400 people each year (26% of the total parolee

population)—the estimated number of alleged technical violators the Board released in April 2020

because they did not pose an undue risk to public safety—the City of New York would save

approximately $135,009,600 annually. See Barber Decl. ¶ 12. This estimate of the number of

people who would be released is low because the Board likely would have released more people

from NYC jails if they reviewed parolees with new arrests for release.9

       As discussed in Section II, the defendants’ projected fiscal burden is based on disputed

facts. But even accepting the defendants’ cost estimates as undisputed, those costs are significantly

outweighed by the costs of incarceration the State externalizes onto New York City and other local

governments across the state. The defendants estimate that the annual cost of providing custody

release hearings to all alleged parole violators is $32,308,589, and that there would be a one-time

cost of $10,296,285 in the first year. Defendants’ Rule 56.1 Statement ¶ 54. When comparing the

annual cost savings of considering individuals for release just in NYC to the statewide cost of the



9
  While this case is on behalf of a putative class of parolees detained on parole warrants in NYC
jails, the defendants have introduced statewide costs into evidence. See Defendants’ Rule 56.1
Statement ¶ 54. When factoring in the savings from providing release hearings for alleged parole
violators detained in local jails in New York’s remaining 57 counties, the annual cost savings for
taxpayers could be significantly larger. See Barber Decl. ¶13.


                                                 20
         Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 25 of 30




release hearings, release hearings would significantly reduce taxpayer costs. The public would

save an estimated $92,404,726 in the first year and $102,701,011 in each subsequent year if the

Board provided release hearings. See Barber Decl. ¶ 15. Adding in the estimated savings for

localities across the state would only increase the net savings. Ultimately, while costs may be

shifted from local governments to the State, there can be no dispute that the addition of release

hearings will not drain the public’s scarce fiscal resources. See, e.g., ODonnell v. Harris Cty.,

Texas, 251 F. Supp. 3d 1052, 1145 (S.D. Tex. 2017) (explaining that “while Pretrial Services might

incur some additional costs in supervising those who are now detained on a secured money bail

they cannot pay, those costs are far less than the costs of detention. The issue is not added costs,

but, more precisely, shifted costs”), aff'd as modified, ODonnell v. Harris Cty., 892 F.3d 147 (5th

Cir. 2018).

       As for the impact that a release hearing would have on the public’s administrative

resources, affording parolees a meaningful opportunity to be heard on their suitability for release

will inevitably impose some administrative burden. But these are ordinary burdens that the Board

is accustomed to providing in other contexts, and such burdens cannot outweigh the due process

rights of people on parole. See Fuentes v. Shevin, 407 U.S. 67, 92 n. 22 (1972) (finding that a

“hearing always imposes some costs in time, effort, and expense, and it is often more efficient to

dispense with the opportunity for such a hearing. But these rather ordinary costs cannot outweigh

the constitutional right.”). Given the important constitutional concerns presented in this case, the

government’s administrative convenience should be subordinated to preventing inappropriate




                                                21
         Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 26 of 30




detention10 Williams v. Illinois, 399 U.S. 235, 245 (1970) (holding that constitutional imperatives

“must have priority over the comfortable convenience of the status quo”).

                                                * * *

        As demonstrated above, the balancing of the private interests, risk of erroneous deprivation,

and public interests, see Mathews, 424 U.S. at 335, requires that the plaintiffs be provided with

release hearings to prevent their erroneous detention and that this Court enter judgment as a matter

of law for the plaintiffs.

 II.    THE DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGMENT
        BECAUSE THE FACTS MATERIAL TO THEIR ARGUMENTS ARE
        DISPUTED.

        As argued above, the plaintiffs are entitled to summary judgment because, even accepting

the defendants’ disputed facts as true, their interests cannot outweigh the valuable liberty interest

of parolees, the high risk of erroneous deprivations of that interest, and the significant value of

additional process. Even if that were not the case, however, the defendants cannot meet their

burden on summary judgment because the facts material to their arguments about the fiscal burden

of additional process are disputed. See Plaintiffs’ Responses to Defendants’ Rule 56.1 Statement

(“Facts”) ¶¶ 21-23, 28-34, 42-45.

        The defendants’ estimated costs for providing custody release hearings are overstated in

several respects. See Facts ¶¶ 21-23, 28-34, 42-45. First, as part of the cost of providing notice, the

defendants claim that they would need to hire new independent investigative staff to conduct




10
  Given that the federal government and numerous other states evaluate people accused of
parole violations for release pending their final revocation hearings, the Board’s administrative
inconvenience derived from providing release hearings cannot be deemed overly burdensome.
See, e.g., FED. R. CRIM. P. 32.1(a)(6); N.J. STAT. ANN. § 30:4-123.62(g) (West 2019); 37 PA.
ADMIN. CODE § 71.3(10) (West 2020); CAL. PENAL CODE § 3000.08 (West 2017).


                                                  22
         Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 27 of 30




investigations, write reports concerning a parolee’s suitability for release, and serve those reports.11

See Defs.’ Mem. Of Law at 12-13. But parole officers are already required to investigate alleged

parole violations and write reports that include all of the information the Board relies on to assess

a person’s public safety risk before the parole warrant is issued.12 See DOCCS Directive No. 9050

at 5-7 (Ex. B to Desgranges Decl.); see also DOCCS Directive No. 9051 at 3-5 (Ex. C to

Desgranges Decl.); O’Brien Decl. ¶ 6. Second, the defendants admitted that there are currently two

downstate ALJ vacancies that they did not factor into their calculation of the number of judges

needed for release hearings. Tomlinson Dep. 99: 20-25; 106:4-8. As a result, the defendants did

not take into account that if fully staffed they would only need one new ALJ, rather than three, to

conduct release hearings. In total, removing the costs of two ALJs and the investigative staff

eliminates $6,920,213 from the defendants’ annual costs, making the State’s annual cost for

providing release hearings $25,388,376 not including its one-time cost of $10,296,285 in the first

year. See Barber Decl. ¶ 14(a)-(c).

        Finally, the defendants’ claim that every person released pending their final revocation

hearing must be supervised at the highest risk level, and therefore the highest cost, is not supported

by the record. Defs.’ Mem. of Law at 16-17. Defendants’ provide no justification for not tailoring

supervision levels to the individualized risk of each person, see Muhammad Decl. ¶ 37, thus, it is

disputed that these costs should be included in the defendants’ estimate. See Facts ¶¶ 42-45.




11
   To the extent the Board seeks neutral investigators because it believes its parole officers are
unfairly biased, it cannot credibly argue that its pre-warrant public safety review process
adequately protects the conditional liberty interests of parolees.
12
   The same information the Board relies on to find someone a public safety risk in its pre-
warrant review process can thus be included in the Board’s notice to parolees and in any report
to ALJs. Given that the Board has all this information in the pre-warrant stage, the Board can
serve notice at the conclusion of a preliminary hearing or when the parolee has waived the
hearing. See Facts ¶ 29.


                                                  23
         Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 28 of 30




III.   THIS SUIT SHOULD NOT BE DISMISSED AGAINST THE GOVERNOR
       BECAUSE HE HAS DEMONSTRATED SOME CONNECTION WITH THE
       ENFORCEMENT OF THE CHALLENGED BOARD REGULATIONS.

       Governor Cuomo seeks to have this suit dismissed against him on the basis of the Eleventh

Amendment because he claims the exception to sovereign immunity for state officers does not

apply to him. See Defs.’ Mem. of Law at 23-25. Under Ex Parte Young, a state official may be a

“defendant in a suit to enjoin the enforcement of an act alleged to be unconstitutional” as long as

the official has “some connection with the enforcement of the act.” 209 U.S. 123, 157 (1908); see

also In re Dairy Mart Convenience Stores, Inc., 411 F.3d 367, 372-73 (2d Cir. 2005) (“So long as

there is such a connection” between the state officer and enforcement of the act, “it is not necessary

that the officer’s enforcement duties be noted in the act”). By virtue of his declaration of a disaster

emergency, and his subsequent executive orders and directives pursuant to his disaster emergency

authority, Governor Cuomo has assumed control over the enforcement of the Board’s regulations

during the coronavirus pandemic. See Executive Orders 202 (Declaring a Disaster Emergency),

202.76 (Continuing Temporary Suspension and Modification of Laws through Dec. 19, 2020); see

also Annucci Decl. ¶¶ 4, 5, 6 (attached as Ex. A to Desgranges Decl.).13 Since assuming this

disaster emergency authority, Governor Cuomo has suspended the enforcement of regulations

governing the parole revocation process and has directed DOCCS to release people detained on

parole warrants. See id. Thus, Governor Cuomo has “some connection with enforcement” because

he has assumed authority over enforcement of the Board’s regulations and demonstrated a

willingness to use this authority.




13
   Governor Cuomo’s executive orders are publicly available here:
https://www.governor.ny.gov/executive-orders


                                                  24
         Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 29 of 30




                                          CONCLUSION

   For the foregoing reasons, the plaintiffs respectfully request that the Court deny defendants’

motion for summary judgment, grant plaintiffs’ cross motion for summary judgment, enjoin

defendants’ mandatory detention scheme, and order the defendants to provide the plaintiffs with

the following process: (1) a prompt hearing where the people detained on a parole warrant have

an opportunity to be heard on their suitability for release and to rebut the Board’s justifications for

detention; (2) notice of when the Board will conduct this hearing and the reasons supporting the

Board’s request for detention; (3) a neutral decision-maker, which can be an administrative law

judge; and (4) if detention is required, an explanation as to why and the evidence relied on, either

on the record or in writing.




                                                  25
      Case 1:20-cv-02817-CM Document 70 Filed 11/20/20 Page 30 of 30




Dated: November 20, 2020                 Respectfully submitted,
       New York, N.Y.
                                         /s/ Philip Desgranges
                                         Philip Desgranges
                                         Corey Stoughton
                                         The Legal Aid Society
                                         199 Water Street
                                         New York, NY 10038
                                         212-577-3367
                                         pdesgranges@legal-aid.org
                                         cstoughton@legal-aid.org

                                         Daniel R. Lambright
                                         Molly K. Biklen
                                         Christopher T. Dunn
                                         NEW YORK CIVIL LIBERTIES UNION
                                           FOUNDATION
                                         125 Broad Street, 19th Floor
                                         New York, New York 10004
                                         (212) 607-3300
                                         dlambright@nyclu.org
                                         mbiklen@nyclu.org
                                         cdunn@nyclu.org

                                         Attorneys for Plaintiffs




                                    26
